DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Brault et al. (US PGPUB 2020/0018181 A1).

Regarding claim 1, Brault et al. discloses a power transmission for transmitting power generated by a power generation apparatus to a generator, the power transmission apparatus comprising: a first disk part (19A) connected to one of the power generation apparatus and the generator; a second disk part (19B) connected to the other one of the power generation apparatus and the generator and disposed on a rear side of the first disk part (Fig. 1, Fig. 2); and a connection part (30) configured to connect the first disk part and the second disk part and include a portion that decreased and then increases (Fig. 4, Fig. 5) in a diameter along a longitudinal direction.

Regarding claim 2, Brault et al. discloses all of claim 1 as above, wherein the connection part includes a recessed groove (Fig. 4) that is recessed radially inward from an outer circumferential surface.

Regarding claim 3, Brault et al. discloses all of claim 1 as above, wherein the first disk part includes a first coupling disk (21A) and a first disk shaft (18) coupled to a rear side of a first coupling disk, and wherein the second disk part includes a second coupling disk (21B) and a second disk shaft (20) coupled to a front side of the second coupling disk, and wherein the connection part is connected to the first disk shaft and the second disk shaft between the first disk shaft and the second disk shaft (Fig. 3).

Regarding claim 4, Brault et al. discloses all of claim 3 as above, further comprising: a support part (33) supporting the first disk part and the second disk part from a radially outward of the first disk part and the second disk part (Fig. 4).

Regarding claim 5, Brault et al. discloses all of claim 4 as above, wherein the support part includes, a support body disposed on a radially outward of the first and second disk shafts (27A, 27B); a first support member (27A) extending radially inward from an inner circumferential surface of the support body to support the first disk shaft (Fig. 4); and a second support member (27B) extending radially inward from the inner circumferential surface of the support body and disposed on a rear side of the first support member to support the second disk shaft (Fig. 4).

Regarding claim 6, Brault et al. discloses all of claim 5 as above, wherein the support part is interposed between the first support member and the first disk shaft, and between the second support member and the second disk shift, respectively, and further includes a backup bearing rotatably supporting the first disk shaft and the second disk shaft (Fig. 2; 34, 36 show bearing supporting the shafts and structure).

Regarding claim 7, Brault et al. discloses all of claim 1 as above, wherein the second disk part is rotatably installed with respect to the first disk part (Fig. 3).

Regarding claim 8, Brault et al. discloses all of claim 1 as above, wherein the first disk part includes: a first coupling disk (21A); a first disk shaft (18) coupled to a read side of the first coupling disk; a first disk base coupled to a rear side of the first disk shaft (Fig. 3); and a first disk wall extending rearward from a radially outer end of the first disk base (Fig. 3), wherein the second disk part includes; a second coupling disk (21B); a second disk shaft (20) coupled to a front side of the second coupling disk and disposed on a radially inward of the first disk wall (Fig. 2); and a second disk base coupled to a front side of the second disk shaft and disposed to face the first disk base (Fig. 3), and wherein the connection part (30) is disposed to penetrate through the first disk base and the second disk base.

Regarding claim 9, Brault et al. discloses all of claim 8 as above, wherein the first disk part includes a first disk protrusion protruding rearward from the first disk base (Note the curvic / toothed connection between the two disks), wherein the second disk base includes a base groove into which the first disk protrusion is inserted into the front side (Fig. 3), and wherein the second disk part further includes a first backup bearing (36) seated in the base groove and into which the first disk protrusion is inserted so that the first disk protrusion is rotatably supported (the coupling is rotatably supported).

Regarding claim 10, Brault et al. discloses all of claim 8 as above, wherein the first disk part further includes a second backup bearing interposed between the first disk wall and the second disk base to rotatably support the second disk base (Fig. 2, 24).

Regarding claim 11, Brault et al. discloses all of claim 9 as above, wherein the first disk part further includes a first disk support protrusion (21A) protruding rearward from the first disk base (Fig. 3), wherein the first disk protrusion protrudes rearward from the first disk support protrusion and has a smaller diameter than the first disk support protrusion (Fig. 3).

Regarding claim 12, Brault et al. discloses all of claim 11 as above, wherein the second disk part further includes a second disk support protrusion (21B) protruding forward from the second disk base and disposed to face the first disk support protrusion, wherein the base groove is formed on a radially inward of the second disk support protrusion (Fig. 3).

Regarding claim 13, Brault et al. discloses all of claim 8 as above, wherein the connection part includes a connection member (30) formed to penetrate through the first and second disk bases in a front-rear direction and having a portion whose diameter decreases and then increases along a longitudinal direction (Fig. 4).

Regarding claim 14, Brault et al. discloses all of claim 13 as above, wherein the connection part further includes a pair of nut members (31) coupled to both ends of the connection member protruding forward from the first disk base and rearward from the second disk base (Fig. 4), respectively, and seated on a front surface of the first disk base and rear surface of the second disk base respectively.

Regarding claim 15, Brault et al. discloses all of claim 12 as above, wherein the second disk support protrusion is in contact with the first disk support protrusion (Fig. 4).

Regarding claim 16, Brault et al. discloses all of claim 14 as above, wherein the connection part further includes a pair of cover members (58) covering the pair of nut members from an outside of the pair of nut members (Fig. 9).

Regarding claim 17, Brault et al. discloses all of claim 13 as above, wherein the connection member includes a recessed groove recessed radially inward from and outer circumferential surface thereof (30, narrow part shown in Fig. 4), and the connection part further includes a pair of locking members (31) coupled to the connection member between the first disk base and the second disk base and spaced apart from each other in the front-rear direction so that the recessed groove is disposed therebetween, wherein the pair of locking members are seated on a rear surface of the first disk base and a front surface of the second disk base, respectively (Fig .4).

Regarding claim 18, Brault et al. discloses all of claim 12, wherein the connection part includes a connection member formed the penetrate through the first and second disk bases (30, Fig. 4) in a front-rear direction and having a portion whose diameter decreases and then increases along a longitudinal direction (Fig. 4), and the connection member includes a recessed groove recessed radially inward from an outer circumferential surface thereof, wherein a distance between the first disk support protrusion and the second disk support protrusion is greater than a width of the recessed groove in the front-read direction (Fig. 4).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
EP 3228917 A1 discloses a coupling guard.
DE 3341141 A1 discloses a coupling with safety shear neck.
US Patent 747,792 A discloses a driving-gear for presses or other machinery.
US Patent 700,868 A discloses a driving mechanism.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C CLARK whose telephone number is (571)272-2871. The examiner can normally be reached Monday - Thursday 0730-1730, Alternate Fridays 0730-1630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney D Heinle can be reached on (571)-270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.C.C./Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745